Judgments reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Certain findings of fact disapproved and reversed. Memorandum: Defendant’s answer, in this action which plaintiff brought to foreclose a mortgage on real property given by defendant, interposed the defense of usury. Following a trial of the issue, two judgments, both of which are before us for review, were entered in plaintiff’s favor, one on September 10, 1937, and the other on March 4, 1938. The September 10, 1937, judgment was not authorized by any decision of the court and it is, therefore, reversed on the law, without costs. The March 4, 1938, judgment of foreclosure and sale must also be reversed. The evidence, adduced by defendant in support of her claim that the mortgage transaction was usurious, was uncontradicted and it sufficiently established that the mortgagee — in addition to interest at the rate of six per cent per annum reserved in the bond and mortgage, and proper expenses in connection with the mortgage transaction — demanded and received from defendant a sum of money as a bonus for making the loan. The contrary findings are against the weight of the evidence. In view, however, of informalities disclosed by the record in respect to the manner in which defendant’s proofs were presented, we conclude that, in the interests of justice, a new trial should be ordered. All concur. (The judgments are for plaintiff in a mortgage foreclosure action.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.